EXHIBIT 10.1
 


October 22, 2008
 
Mr. David D. Campbell
[address]
[address]
 
 
Dear David:
 
The purpose of this letter agreement and general release (the “Letter
Agreement”) is to set forth the terms of your separation from employment with
ACCO Brands Corporation, its subsidiaries and/or affiliates (collectively
“ACCO”) and to outline the benefits being offered to you under the ACCO Brands
Corporation Executive Severance Plan (the “Severance Plan”) (a copy of which has
been provided to you with this Letter Agreement) which is being offered in
exchange for your general release of claims.  Your employment will end on
October 22, 2008 (the “Termination Date”).
 
 
1.
Severance Benefits.

 
(a)           You will be paid severance in the aggregate amount of $2,992,500,
which represents the sum of 24 months of your base salary as in effect on your
Termination Date ($787,500 base salary x 2 = $1,575,000) plus two times your
annual target bonus for 2008 ($708,750 x 2 = $1,417,500).  Your severance will
commence on the first payroll date following the date on which the general
release in Paragraph 3 below becomes irrevocable and shall continue in
substantially equal payments in accordance with ACCO’s regular payroll schedule
for 24 months from your Termination Date, ending on the last payroll date in
October 2010.  Your first severance payment in this stream of payments will be
based on the number of payroll periods from October 23, 2008 through the payroll
date on which severance benefits actually commence.  Each severance payment
provided pursuant to this paragraph is treated as a right to a series of
separate payments such that each payment paid on or before March 15, 2009 is
intended to be exempt from Internal Revenue Code Section 409A pursuant to the
short-term deferral rules under Treasury Regulation Section 1.409A-1(b)(4).  Any
payments otherwise scheduled to be made after March 15, 2009 and before April
23, 2009 shall be delayed and paid on the first payroll date coinciding with or
next following April 23, 2009 with any other regularly scheduled severance
payment.  If you were to die prior to receiving all of your severance benefits,
the balance of those payments would be paid in a single lump sum to your estate
as soon as administratively practicable following the date of your death.
 
(b)           You may continue your medical, dental and vision coverage at
active employee rates for up to twenty-four (24) months after your medical,
dental and vision coverage as an active employee ends (this continued coverage
period will be referred to as your “Severance Medical Coverage Eligibility
Period”).  After your Severance Medical Coverage Eligibility Period ends, the
continuation coverage period under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) will start and you may continue such
coverage
 
 

--------------------------------------------------------------------------------

Mr. David D. Campbell
October 22, 2008
Page 2
 
at standard COBRA rates but only in accordance with the then applicable COBRA
provisions of ACCO’s medical, dental and vision plans.  To the extent that the
period during which the continued provision of medical, dental and vision
benefits extends beyond the otherwise applicable COBRA continuation period, the
following shall apply: (i) the premiums for such continued coverage shall be
paid on a monthly basis; (ii) any amounts paid to or on your behalf as
reimbursement for such expenses shall be paid on or before the last day of the
year following the year in which such expense was incurred; (iii) any amounts
paid to or on your behalf as reimbursement for such expenses during one year
will not affect your eligibility for amounts paid to or on your behalf as
reimbursement for such expenses during any other year; and (iv) the right to
continued coverage beyond the applicable COBRA continuation period is not
subject to liquidation or exchange for another benefit.  This paragraph shall be
administered and interpreted consistent with Treasury Regulation Section
1.409A-3(i)(1)(iv).
 
If you accept employment with a new employer before your Severance Medical
Coverage Eligibility Period ends, any medical, dental and vision benefits
provided under ACCO’s plans at active employee rates pursuant to the Severance
Plan will be discontinued when you become eligible for coverage under the new
employer’s plans.    You must call Your Benefits Resources at 1-877-847-2436 or,
if that service is not available, notify ACCO’s Director of Benefits in writing
when you obtain coverage under a new employer’s plans.  If you were to die prior
to the date your Severance Medical Coverage Eligibility Period ends and prior to
becoming eligible for healthcare coverage under a new employer’s plans, your
eligible dependents’ medical, dental and vision coverage will continue at active
employee rates for eligible dependents through your Severance Medical Coverage
Eligibility Period and thereafter the continuation coverage period under COBRA
will start and your eligible dependents may continue such coverage at standard
COBRA rates in accordance with the then applicable COBRA provisions of ACCO’s
medical, dental and vision plans.
 
(c)           You are entitled to receive outplacement assistance through a firm
of your choice subject to our reasonable consent.  For that assistance ACCO will
directly pay the provider for up to $60,000 in services.  Only those
outplacement services incurred before the end of 2010 will be paid for by ACCO
under the Severance Plan.
 
(d)           Except as provided in Par. 2 below, all other employee benefit
plans terminate on your Termination Date.  Your incurred but unreimbursed
expenses shall be paid within thirty days following your submission of the
requisite expense reports.  Severance payments will not be considered eligible
earnings under ACCO’s pension and 401(k) plans, and the period of severance will
not count towards credited service and vesting service under ACCO’s pension and
401(k) plans.  You agree that you will not apply for unemployment benefits
during the 24 month severance period.
 
 
2.
Equity Awards and Retirement Benefits.

 
All equity awards you have received pursuant to the various company long term
incentive plans will be administered in accordance with their terms.  Benefits
to be provided to you pursuant to the ACCO retirement plans you participate in
will be done so pursuant to the terms
 
 

--------------------------------------------------------------------------------

Mr. David D. Campbell
October 22, 2008
Page 3
 
of those plans and the Retirement Agreement entered into between yourself and
ACCO effective May 1, 2008.
 
 
3.
Your General Release of Claims.

 
(a)           In consideration of the foregoing compensation and benefits under
this Letter Agreement and the Severance Plan described in Paragraph 1 above the
adequacy of which is hereby acknowledged, you, on your own behalf and on behalf
of your heirs, executors, administrators, successors, representatives and
assigns, do herein unconditionally release, waive, and fully discharge ACCO
Brands Corporation and its subsidiaries (including successors and assigns
thereof) (collectively, the “Company”), and all of their respective past,
present and future employees, officers, directors, agents, affiliates, parents,
predecessors, administrators, representatives, attorneys, and shareholders from
any and all legal claims, liabilities, suits, causes of action (whether before a
court or an administrative agency), damages, costs, attorneys’ fees, interest,
injuries, expenses, debts, or demands of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
your employment with and separation from Company other than claims to enforce
this Letter Agreement, your rights under the Severance Plan or terms of any
employee pension or welfare benefit plan.  Without limiting the generality of
the foregoing terms, this general release specifically includes all claims based
on the terms, conditions, and privileges of employment, and those based on
breach of contract (express or implied), tort, harassment, intentional
infliction of emotional distress, defamation, negligence, privacy, employment
discrimination, retaliation, discharge not for just cause, constructive
discharge, wrongful discharge, the Age Discrimination in Employment Act, as
amended (the “ADEA”), Executive Order 11,141 (age discrimination), Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871,
41 U.S.C. §1981 (discrimination), 29 U.S.C. §206(d)(1) (equal pay), Executive
Order 11,246 (race, color, religion, sex and national origin discrimination),
the National Labor Relations Act, the Fair Labor Standards Act, the Americans
with Disabilities Act of 1990, the Family Medical Leave Act, the Immigration
Reform and Control Act, the Vietnam Era Veterans Readjustment Assistance Act,
§§503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation), Employee
Retirement Income Security Act of 1974, as amended, the Illinois Human Rights
Act, the Illinois Wage Payment and Collection Act, and any and all other
Federal, state, local or other governmental statutes, laws, ordinances,
regulations and orders, under common law, and under any Company policy,
procedure, bylaw or rule.  This general release shall not waive or release any
rights or claims that you may have which arise after the date of this general
release and shall not waive post-termination health-continuation insurance
benefits required by state or Federal law.
 
(b)           You intend this Letter Agreement to be binding on your successors,
and you specifically agree not to file or continue any claim in respect of
matters covered by Paragraph 3(a), above.  You further agree never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against Company
arising from or
 
 

--------------------------------------------------------------------------------

Mr. David D. Campbell
October 22, 2008
Page 4
 
relating to your employment with or your termination of employment from Company
other than a claim challenging the validity of the general release made herein
under the ADEA or respecting any matters not covered by this Letter Agreement.
 
(c)           You are further waiving your right to receive money or other
relief in any action instituted by you or on your behalf by any person, entity
or governmental agency in respect of matters covered by this Letter
Agreement.  Nothing in this Letter Agreement shall limit the rights of any
governmental agency or your right of access to, cooperation or participation
with any governmental agency, including without limitation, the United States
Equal Employment Opportunity Commission.  You further agree to waive your rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which you do not know or suspect to
exist in your favor at the time of executing this Letter Agreement, which if
known to you must have materially affected your settlement with Company.
 
(d)           You agree that you shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agree that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.
 
(e)           In further consideration of the promises made by Company in this
Letter Agreement, you specifically waive and release the Company from all claims
you may have as of the date of this Letter Agreement, whether known or unknown,
arising under the ADEA.  You further agree that:
 
(i)           Your waiver of rights under this Letter Agreement and the general
release made herein is knowing and voluntary and in compliance with the Older
Workers Benefit Protection Act of 1990 (“OWBPA”);
 
(ii)           You understand the terms of this Letter Agreement and the general
release made herein;
 
(iii)           The consideration offered by Company in this Letter Agreement
and, under the Severance Plan in exchange for the general release made herein
represents consideration over and above that to which you would otherwise be
entitled, and that the consideration would not have been provided had you not
agreed to sign this Letter Agreement and did not provide the general release
made herein;
 
(iv)           Company is hereby advising you in writing to consult with an
attorney prior to executing this Letter Agreement;
 
(v)           Company is giving you a period of forty-five (45) days within
which to consider this Letter Agreement; and
 
(vi)           Following your execution of this Letter Agreement, you have seven
(7) days in which to revoke this Letter Agreement by written notice.  An
attempted
 
 

--------------------------------------------------------------------------------

Mr. David D. Campbell
October 22, 2008
Page 5
 
revocation not actually received by Company prior to the revocation deadline
will not be effective.
 
 
4.
ACCO’s Release of Claims.

 
ACCO, on behalf of itself and its affiliates, does herein unconditionally
release, waive, and fully discharge you and your heirs, executors,
administrators, successors, representatives and assigns from any and all legal
claims, liabilities, suits, causes of action, damages, costs, attorneys’ fees,
interest, injuries, expenses, debts, or demands of any nature whatsoever, known
or unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
your employment with and separation from ACCO.  Such release does not include
claims for violation of any law, including any securities law or willful
misconduct (ACCO acknowledges that it is not aware of any such conduct as of the
date of execution of this Agreement).
 
 
5.
Mutual Non-disparagement.

 
You agree that you will not make, directly or indirectly, any false or
disparaging, negative, unflattering, or accusatory remarks or references,
whether oral or in writing, regarding ACCO, its affiliates, officers, directors
or employees, in any dealings with third parties, including ACCO’s or its
affiliates’ customers, potential customers, contractors, employees, lenders and
analysts.  Likewise, ACCO agrees that it will not through any senior leadership
executive or authorized ACCO employee representative make, directly or
indirectly, any false or disparaging, negative, unflattering, or accusatory
remarks or references, whether oral or in writing, regarding you in any dealings
with third parties, including employers, prospective employers, customers,
potential customers, contractors, employees, lenders and analysts.  This
paragraph does not preclude any testimony subpoenaed or given under oath by
either you or an ACCO representative.
 
 
6.
Indemnification; D&O Coverage.

 
You will be indemnified and entitled to any advancement of expenses to the
extent provided by ACCO’s By-laws and other corporate documents in effect as of
your Termination Date or, if greater, under applicable law, as well as to the
extent provided pursuant to applicable director and officer insurance policies
of ACCO as are in effect from time to time.
 
 
7.
Miscellaneous.

 
(a)           This Letter Agreement, and all payments and benefits otherwise
payable under the Severance Plan, shall be void and of no force and effect if
you choose to revoke as described in 7d. below, and if you choose not to revoke,
this Letter Agreement shall then become effective and enforceable.
 
(b)           This Letter Agreement and the general release made herein does not
waive rights or claims that may arise under the ADEA after the date you sign
this Letter Agreement.  
 
 

--------------------------------------------------------------------------------

Mr. David D. Campbell
October 22, 2008
Page 6
 
To the extent barred by the OWBPA, the covenant not to sue contained in
Paragraph 3(a) does not apply to claims under the ADEA that challenge the
validity of this Letter Agreement and the general release made herein.
 
(c)           This General Release may not be returned until your Termination
Date and must be returned no later than December 6, 2008.
 
(d)           To revoke this Letter Agreement, you must send a written statement
of revocation to:
 
ACCO Brands Corporation
300 Tower Parkway
Lincolnshire, IL  60069
Attn:  General Counsel
 
The revocation must be received no later than 5:00 p.m. on the seventh day
following your execution of this Letter Agreement.  If you do not revoke, the
eighth day following your acceptance will be the “effective date” of this Letter
Agreement.
 
(e)           You agree that you will execute and deliver a Power of Attorney to
be provided to you by the Company allowing named representatives of the Company
to effect your resignation or removal as an officer and/or director of any
subsidiary or other entity affiliated with the Company.
 
(f)           This Letter Agreement shall be governed by the internal laws (and
not the choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.
 
 
Date: November 25, 2008
/s/David D. Campbell     
David D. Campbell
 

 

  ACCO BRANDS CORPORATION          
Date: November 25, 2008
By:
/s/Robert J. Keller     Name:  Robert J. Keller     Its: 
Chairman and Chief Executive Officer
         

 
 
 

 